                          Case 2:19-cv-01790-JCM-DJA Document 6 Filed 12/19/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Las Vegas Metropolitan Police Department
                    6 And Officer Scott Murray

                    7                                    UNITED STATES DISTRICT COURT

                    8                            DISTRICT OF NEVADA, SOUTHERN DIVISION

                    9                                                     ***

                   10 PRECILLA VELASQUEZ, individual;                        CASE NO. 2:19-cv-1790-JCM-DJA
                      THOMAS QUINTERO, individual,
                   11                                                        DEFENDANTS’ STIPULATION AND
                                    Plaintiff,                               ORDER FOR EXTENSION OF TIME TO
                   12                                                        FILE A RESPONSE TO PLAINTIFFS’
                              vs.                                            COMPLAINT
                   13
                      LAS VEGAS METROPOLITAN POLICE                          SECOND REQUEST
                   14 DEPARTMENT, a political subdivision of the
                      State of Nevada; and SCOTT MURRAY,
                   15 individually,

                   16                      Defendants.

                   17

                   18            COME NOW, the parties, by and through their undersigned counsel of record and hereby
                   19 stipulate and agree that the time for Defendants the Las Vegas Metropolitan Police Department

                   20 and Scott Murray to file its response to Plaintiffs’ Complaint, said response being due on

                   21 December 19, 2019, be extended until January 19, 2020.

                   22                                           Reason for Extension
                   23            Plaintiff has indicated that he intends to amend his complaint to add additional parties.
                   24 This extension would allow sufficient time for the Plaintiff to file his amended complaint. This

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4848-6019-6015.1
ATTORNEYS AT LAW
                          Case 2:19-cv-01790-JCM-DJA Document 6 Filed 12/19/19 Page 2 of 2



                    1 stipulation is made in good faith and not for the purpose of delay. This is the second extension of

                    2 time requested by counsel for filing Defendants response to Plaintiffs’ Complaint.

                    3    Dated this 19th day of December, 2019.         Dated this 19th day of December, 2019.

                    4    LEWIS BRISBOIS BISGAARD & SMITH LLP            LAGOMARSINO LAW

                    5    /s/ Robert W. Freeman                          /s/ Andre M. Lagomarsino
                         Robert W. Freeman                              Andre M. Lagomarsino
                    6    Nevada Bar No. 3062                            Nevada Bar No. 6711
                         6385 S. Rainbow Blvd., Suite 600               3005 West Horizon Ridge Parkway, Suite 241
                    7    Las Vegas, Nevada 89118                        Henderson, Nevada 89052
                         Attorney for Defendants                        Attorneys for Plaintiffs
                    8

                    9

                   10
                                                                    ORDER
                   11
                                 IT IS SO ORDERED.
                   12
                                 Dated  this__
                                 Dated this  26th
                                               dayday  of December, 2019.
                                                   of ______________, 2019.
                   13

                   14
                                                                    _______________________________
                   15                                                  U.S. J.
                                                                    Daniel  DISTRICT
                                                                               Albregts COURT JUDGE
                                                                    United States Magistrate Judge
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4848-6019-6015.1                                2
